
	
		II
		110th CONGRESS
		2d Session
		S. 2860
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Mr. Casey (for himself
			 and Mr. Martinez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To diminish predatory lending by enhancing appraisal
		  quality and standards, to improve appraisal oversight, to ensure mortgage
		  appraiser independence, to provide for enhanced remedies and enforcement, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Fair
			 Value and Independent Appraisal Act.
		2.Property appraisal
			 requirements
			(a)In
			 generalSection 129 of the
			 Truth in Lending Act (15 U.S.C. 1639) is amended by adding at the end the
			 following new subsection:
				
					(m)Property
				appraisal requirements
						(1)In
				generalA creditor may not extend credit in the form of a
				mortgage referred to in section 103(aa) to any consumer, without first
				obtaining a written appraisal of the property to be mortgaged, prepared in
				accordance with the requirements of this subsection.
						(2)Appraisal
				requirements
							(A)Physical
				property visitAn appraisal of property to be secured by a
				mortgage referred to in section 103(aa) does not meet the requirements of this
				subsection unless it is performed by a qualified appraiser who conducts a
				physical property visit of the interior of the mortgaged property.
							(B)Second
				appraisal under certain circumstances
								(i)In
				generalIf the purpose of a mortgage referred to in section
				103(aa) is to finance the purchase or acquisition of the mortgaged property
				from a person within 180 days of the date of purchase or acquisition of such
				property by that person at a price that was lower than the current sale price
				of the property, the creditor shall obtain a second appraisal from a different
				qualified appraiser. The second appraisal shall include an analysis of the
				difference in sale prices, changes in market conditions, and any improvements
				made to the property between the date of the previous sale and the current
				sale.
								(ii)No cost to
				consumerThe cost of any second appraisal required under clause
				(i) may not be charged to the consumer.
								(C)Qualified
				appraiser definedFor purposes of this subsection, the term
				qualified appraiser means a person who—
								(i)is certified or
				licensed by the State in which the property to be appraised is located;
				and
								(ii)performs each
				appraisal in conformity with the Uniform Standards of Professional Appraisal
				Practice and title XI of the Financial Institutions Reform, Recovery, and
				Enforcement Act of 1989, and the regulations prescribed under such title, as in
				effect on the date of the appraisal.
								(3)Free copy of
				appraisalA creditor shall provide 1 copy of each appraisal
				conducted in accordance with this subsection in connection with a mortgage
				referred to in section 103(aa) to the consumer without charge, at least 3 days
				prior to the transaction closing date.
						(4)Consumer
				notificationAt the time of the initial mortgage application, the
				consumer shall be provided with a statement by the creditor that any appraisal
				prepared for the mortgage is for the sole use of the creditor, and that the
				consumer may choose to have a separate appraisal conducted at their own
				expense.
						(5)ViolationsIn
				addition to any other liability to any person under this title, a creditor
				found to have willfully failed to obtain an appraisal as required in this
				subsection shall be liable to the consumer for the sum of
				$2,000.
						.
			(b)Equal Credit
			 Opportunity Act amendmentSection 701(e) of the Equal Credit
			 Opportunity Act (15 U.S.C. 1691(e)) is amended to read as follows:
				
					(e)Copies
				furnished to applicants
						(1)In
				generalEach creditor shall furnish to an applicant, a copy of
				all appraisal reports and valuations developed in connection with the
				applicant’s application for a loan that is or would have been secured by a lien
				on residential real property.
						(2)ProceduresAppraisal
				reports shall be furnished under this subsection upon written request by the
				applicant, made within a reasonable period of time of the application and
				before closing.
						(3)ReimbursementThe
				creditor may require the applicant to pay a reasonable fee for the provision of
				copies of appraisal reports under this subsection.
						(4)Notification to
				consumersThe creditor shall notify (pursuant to regulations
				prescribed by the Board) an applicant in writing of the right to receive a copy
				of each appraisal report, under this
				subsection.
						.
			(c)Unfair and
			 deceptive acts and practices relating to certain consumer credit
			 transactionsChapter 2 of the Truth in Lending Act (15 U.S.C.
			 1631 et seq.) is amended by inserting after section 129 the following new
			 section:
				
					129A.Unfair and
				deceptive acts and practices relating to certain consumer credit
				transactions
						(a)In
				generalIt shall be unlawful,
				in providing any mortgage lending services for a consumer credit transaction
				secured by the principal dwelling of the consumer or any mortgage brokerage
				services for such a transaction, to engage in any unfair or deceptive act or
				practice.
						(b)Appraisal
				independenceFor purposes of subsection (a), unfair and deceptive
				acts or practices shall include—
							(1)any appraisal of
				a property offered as security for repayment of the consumer credit transaction
				that is conducted in connection with such transaction, in which a person with
				an interest in the underlying transaction coerces, bribes, extorts, colludes,
				or otherwise improperly influences a person conducting or involved in an
				appraisal, or attempts to coerce, bribe, extort, collude, or otherwise
				improperly influence such a person, for the purpose of causing the appraised
				value assigned under the appraisal to the property to be based on any factor
				other than the independent judgment of the appraiser;
							(2)mischaracterizing
				or suborning any mischaracterization of, the appraised value of the property
				securing the extension of credit;
							(3)seeking to
				influence an appraiser or otherwise to encourage a targeted value in order to
				facilitate the making or pricing of the transaction; and
							(4)failing to timely
				compensate an appraiser for a completed appraisal, regardless of whether the
				transaction closes.
							(c)ExceptionsThe
				requirements of subsection (b) may not be construed as prohibiting a mortgage
				lender, mortgage broker, mortgage banker, real estate broker, or any other
				person with an interest in a real estate transaction from asking an appraiser
				to correct errors in the appraisal report.
						(d)Rulemaking
				proceedingsThe Board and the Federal Trade Commission—
							(1)shall jointly
				prescribe regulations defining with specificity acts or practices which are
				unfair or deceptive in the provision of mortgage lending services for a
				consumer credit transaction secured by the principal dwelling of the consumer
				or mortgage brokerage services for such a transaction, within the meaning of
				subsections (a), (b), and (c); and
							(2)may jointly issue
				interpretive guidelines and general statements of policy with respect to unfair
				or deceptive acts or practices in the provision of mortgage lending services
				for a consumer credit transaction secured by the principal dwelling of the
				consumer and mortgage brokerage services for such a transaction, within the
				meaning of subsections (a), (b), and (c).
							(e)DefinitionsFor
				purposes of this section—
							(1)the terms
				mortgage brokerage services and mortgage lending
				services, have the meanings given such terms in section 13(f) of the
				Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2611(f)); and
							(2)the term
				improperly influence means any attempt to manipulate, through
				coercion, extortion, collusion, intimidation, non-payment for services
				rendered, direct or indirect compensation, or bribery, the development,
				reporting, result, or review of a property appraisal.
							(f)Penalties
							(1)First
				violationIn addition to the enforcement provisions referred to
				in section 130, each person who violates this section shall forfeit and pay a
				civil penalty of not more than $10,000 for each day during which any such
				violation continues.
							(2)Subsequent
				violationsIn the case of any person on whom a civil penalty has
				been imposed under paragraph (1), paragraph (1) shall be applied by
				substituting $20,000 for $10,000 with respect to
				all subsequent violations.
							(3)AssessmentThe
				agency referred to in subsection (a) or (c) of section 108 with respect to any
				person described in paragraph (1) shall assess any penalty under this
				subsection to which such person is
				subject.
							.
			(d)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 129 the
			 following new item:
				
					
						Sec. 129A. Unfair and deceptive practices and acts relating to
				certain consumer credit
				transactions.
					
					.
			
